Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
	Claims 1, 13 and 19 are objected to.  In each of claims 1, 13, and 19, the limitation “and combination thereof” should be amended to --and combinations thereof-- for better clarity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 10 currently depends on claim 1, which does not recite any of the RAx groups recited in the table of claim 1.  Such RAx groups are defined in claim 8.  As such, claim 10 lacks proper antecedent basis for these limitations.  Applicants can easily overcome this rejection by amending claim 10 so as to be dependent on claim 8, and not directly from claim 1.
Claim 8 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Variable R in claim 1 is defined as being selected from the group consisting of alkyl, cycloalkyl, heteroalkyl, heterocycloalkyl, partially or fully fluorinated variants thereof, partially of fully deuterated variants thereof, and combination(s) thereof.  Groups RA66, RA67, and RA93 fall outside the scope of R as defined in claim 1.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-7, 9 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-19 of U.S. Patent No. 11,056,658. Although the claims at issue are not identical, they are not patentably distinct from each other.  The only difference between instant claim 1 and claim 1 of the ‘658 patent is that variable R of the instant application includes cycloalkyl, heteroalkyl, and heterocycloalkyl groups.  Variable R of both the instant application and the ‘658 patent are both claimed to include alkyl groups and that variable R has at least five carbon atoms.  As such, claim 1 of the ‘658 patent includes all of the embodiments captured by independent claim 1 of the instant application.  Additionally, claim 1 of the ‘658 patent implicitly reads on claims 6 and 7 of the instant application.  Specifically, all cycloalkyl groups are inherently alkyl groups and the limitation “alkyl groups” in the ‘658 patent is understood to also mean that cycloalkyl groups are permissible within the metes and bounds of the claim.  Claim 7 of the instant application refers to a smaller subset of groups that variables R1 through R5 may be equal to.  However, these groups are also included in independent claim 1 of the ‘658 patent.  Dependent claim 9 of the ‘658 patent is also included in the scope of independent claim 1.  For the same reasons as above, claims 10 and 16 of the ‘658 patent reads on independent claim 13 of the instant application and claims 17 and 19 of the ‘658 patent reads on independent claim 19 of the instant application. Claims 2-5 of the ‘658 patent correspond verbatim to claims 2-5 of the instant application.  Claim 7 of the ‘658 patent corresponds verbatim to claim 9 of the instant application.  Claim 8 of the ‘658 patent corresponds verbatim to claim 11 of the instant application, with claim 12 also being implicitly covered by the limitations of claim 8 of the ‘658 patent.  Claims 14-18 and 20 of the instant application correspond verbatim to claims 11-15 and 18 of the ‘658 patent.

While no claims are allowable, the application would be in condition for allowance once Applicants overcome the two 112 rejections above and file a terminal disclaimer against the parent application 15/918,179 (which is now US Pat. 11,056,658).   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766